Exhibit 10.11(e)

AWARD AGREEMENT

Under the

Louisiana-Pacific Corporation

1997 Incentive Stock Award Plan

STOCK-SETTLED STOCK APPRECIATION RIGHT

 

Corporation:    Louisiana-Pacific Corporation    414 Union Street    Suite 2000
   Nashville, Tennessee 37219 Participant:   

 

  

 

  

 

Grant Date:                , 200     SAR:    This Stock-Settled Stock
Appreciation Right SAR Shares:             Shares of Corporation’s Common Stock
Base Price:    $         per Share

Subject to the terms and conditions of the Louisiana-Pacific Corporation 1997
Incentive Stock Award Plan, as amended, (the “Plan”) and this Agreement,
effective as of the Grant Date, Corporation grants to Participant a SAR for the
SAR Shares at the Base Price.

The provisions of Appendix A attached to this Agreement are incorporated by
reference as part of this Agreement.

 

LOUISIANA-PACIFIC CORPORATION

By

 

 

Its

 

 

 

Participant



--------------------------------------------------------------------------------

APPENDIX A

To

Award Agreement for Stock-Settled Stock Appreciation Right

This Award Agreement evidences the grant of a Stock-Settled Stock Appreciation
Right (the “SAR”) to Participant under the Plan.

Capitalized terms are defined in Section 7.

1. SAR Shares; Adjustment

In the event of (a) a stock dividend or a stock split or reverse stock split
(whether effected as a dividend or otherwise) or (b) an Extraordinary
Distribution by Corporation, where the record date for such stock dividend,
stock split, or Extraordinary Distribution is after the Grant Date, the
Committee will, to the extent provided in Article 12 of the Plan as it may be
amended from time to time, adjust the number of SAR Shares proportionately to
reflect the effect of such stock dividend, stock split or Extraordinary
Distribution.

2. Terms of the SAR

The SAR is subject to all applicable provisions of the Plan and to the following
terms and conditions:

2.1 Term. The term of the SAR extends ten years from the Grant Date unless
terminated earlier in accordance with this Agreement.

2.2 Exercisability. The SAR initially will not be exercisable and, unless the
SAR is terminated or canceled earlier or the exercisability of the SAR is
accelerated in accordance with this Agreement, the SAR may be exercised from
time to time with respect to a whole number of SAR Shares up to the following
limits:

(a) Prior to the first anniversary of the Grant Date, the SAR may not be
exercised;

(b) During the one-year period beginning on the first anniversary of the Grant
Date, the SAR may be exercised with respect to up to one-third of the total SAR
Shares;

(c) During the one-year period beginning on the second anniversary of the Grant
Date, the SAR may be exercised with respect to up to two-thirds of the total SAR
Shares; and

(d) On and after the third anniversary of the Grant Date, the SAR may be
exercised with respect to all the SAR Shares.

 

-1-



--------------------------------------------------------------------------------

2.3 Method of Exercise. The SAR, or any portion thereof, may be exercised, to
the extent it has become exercisable pursuant to this Agreement, by delivery of
written notice to Corporation stating the number of SAR Shares as to which the
SAR is being exercised.

2.4 Other Documents. Upon any exercise of the SAR, Participant must furnish
Corporation before the closing of such exercise such other documents or
representations as Corporation may require to assure compliance with applicable
laws and regulations.

2.5 Settlement of SAR. Upon exercise of the SAR for all or a portion of the SAR
Shares after the SAR has become exercisable, Corporation will calculate the SAR
Spread, the Tax Offset Amount, and the Net SAR Value and will convert the Net
SAR Value into a whole number of SAR Settlement Shares based on the Fair Market
Value of a Share on the Exercise Date, with any remaining portion of the Net SAR
Value (representing the value of a fractional Share) credited as additional
federal income tax withholding for the Participant’s benefit. Within 10 days
following the Exercise Date, Corporation will cause a stock certificate for the
SAR Settlement Shares to be delivered to Participant.

2.6 Transferability.

2.6.1 General. Except as provided in Section 2.6.2, the SAR is not transferable
other than by will or the laws of descent and distribution and may be exercised
during the lifetime of Participant only by Participant or, in the case
Participant becomes legally incompetent, by Participant’s guardian or legal
representative. No assignment or transfer of the SAR in violation of the
foregoing restriction, whether voluntary, involuntary or by operation of law or
otherwise, except by will or the laws of descent and distribution, will vest in
the assignee or transferee any interest or right whatsoever, but immediately
upon any attempt to assign or transfer the SAR, the SAR will terminate and be of
no force or effect. Whenever the word “Participant” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed to apply to the executor, administrator, or the person or persons to
whom this SAR may be transferred by will or by the laws of descent and
distribution, it will be deemed to include such person or persons.

2.6.2 Permitted Family Transfers. The SAR may be transferred by Participant,
without payment of consideration, to Participant’s immediate family members or
lineal descendants (“Permitted Family Members”), to trusts for the benefit of
Permitted Family Members, or to family partnerships or limited liability
companies of which Participant and Permitted Family members are the only
partners or members. For purposes of this Section, a transfer of the SAR to a
family partnership or limited liability company in exchange for a partnership or
limited liability company interest will be deemed to be a transfer without
payment of consideration.

 

-2-



--------------------------------------------------------------------------------

2.7 Acceleration of Vesting.

2.7.1 Change in Control. Upon a Change in Control Date during the term of the
SAR, the SAR will become fully exercisable to the extent it had not yet become
exercisable. This acceleration will not extend the date on which the SAR
terminates.

2.7.2 Death or Disability. In the event Participant dies or terminates
Employment by reason of Disability during the term of the SAR, the SAR will
become fully exercisable to the extent it had not yet become exercisable.

2.8 Other Events.

2.8.1 Dissolution. The SAR will terminate upon the effective date of a
dissolution or liquidation of Corporation.

2.8.2 Merger. In the event of a merger or consolidation in which Corporation is
not the resulting or surviving corporation (or in which Corporation is the
resulting or surviving corporation but becomes a subsidiary of another
corporation), the SAR will automatically be converted into an SAR with respect
to a number of shares of the stock of the resulting or surviving corporation
(or, in the event Corporation becomes a subsidiary of another corporation, such
other corporation) into which Corporation’s Shares are converted in the
transaction with such terms and conditions, both as to number of shares, SAR
price, and otherwise, as will substantially preserve the economic rights and
benefits of Participant under this Agreement.

3. Conditions Precedent

Corporation will use its best efforts to obtain approval of the Plan and this
SAR by any state or federal agency or authority that Corporation determines has
jurisdiction. If Corporation determines that any required approval cannot be
obtained, this SAR will terminate on notice to Participant to that effect.
Without limiting the foregoing, Corporation will not be required to issue any
Shares upon exercise of all or any portion of the SAR until Corporation has
taken all action required to comply with all applicable federal and state
securities laws.

4. Successorship

Subject to restrictions on transferability set forth in Section 2.7, this
Agreement will be binding upon and benefit the parties, their successors and
assigns.

 

-3-



--------------------------------------------------------------------------------

5. Notices

Any notices under this SAR must be in writing and will be effective when
actually delivered personally or, if mailed, when deposited as registered or
certified mail directed to the address of Corporation's records or to such other
address as a party may certify by notice to the other party.

6. Arbitration

Any dispute or claim that arises out of or that relates to this Agreement or to
the interpretation, breach, or enforcement of this Agreement, shall be resolved
by mandatory arbitration in accordance with the then effective arbitration rules
of the American Arbitration Association, and any judgment upon the award
rendered pursuant to such arbitration may be entered in any court having
jurisdiction thereof.

7. Defined Terms

When used in this Agreement, the following terms have the meaning specified
below:

•     Acquiring Person means any person or related person or related persons
which constitute a “group” for purposes of Section 13(d) and Rule 13d-5 under
the Securities Exchange Act of 1934 (the “Exchange Act”), as such Section and
Rule are in effect as of the Grant Date; provided, however, that the term
Acquiring Person shall not include (a) Corporation or any of its Subsidiaries,
(b) any employee benefit plan or related trust of Corporation or any of its
Subsidiaries, (c) any entity holding voting capital stock of Corporation for or
pursuant to the terms of any such employee benefit plan, or (d) any person or
group solely because such person or group has voting power with respect to
capital stock of Corporation arising from a revocable proxy or consent given in
response to a public proxy or consent solicitation made pursuant to the Exchange
Act.

•     Base Price means the per-Share Base Price specified in the cover sheet for
this Award Agreement.

•     Change in Control of Corporation means:

(a) The acquisition by any Acquiring Person of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of 20 percent or more of the
combined voting power of the then outstanding Voting Securities; provided,
however, that for purposes of this paragraph (a) the following acquisitions will
not constitute a Change in Control: (i) any acquisition directly from
Corporation, (ii) any acquisition by Corporation, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Corporation
or any corporation controlled by Corporation, or (iv) any acquisition by any
corporation pursuant to a transaction that complies with clauses (i), (ii), and
(iii) of paragraph (c) of this definition of Change in Control; or

 

-4-



--------------------------------------------------------------------------------

(b) During any period of 12 consecutive calendar months, individuals who at the
beginning of such period constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual who becomes a director during the period whose election, or
nomination for election, by Corporation’s stockholders was approved by a vote of
at least a majority of the directors then constituting the Incumbent Board will
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(c) Consummation of a reorganization, merger, or consolidation or sale or other
disposition of all or substantially all of the assets of Corporation (a
“Business Combination”) in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Voting Securities outstanding immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50 percent of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns Corporation
or all or substantially all of Corporation’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Voting
Securities, (ii) no Person (excluding any employee benefit plan, or related
trust, of Corporation or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

 

-5-



--------------------------------------------------------------------------------

(d) Approval by the stockholders of Corporation of any plan or proposal for the
liquidation or dissolution of Corporation.

•     Change in Control Date means the first date following the Grant Date on
which a Change in Control has occurred.

•     Disability means the condition of being permanently unable to perform
Participant’s duties for an Employer by reason of a medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or can be expected to last for a continuous period of at least 12
months.

•     Exercise Date means the date the SAR is exercised in whole or in part.

•     Net SAR Value means, for each exercise of all or a portion of the SAR,
(a) the product of the SAR Spread multiplied by the number of SAR Shares as to
which the SAR is exercised, less (b) the Tax Offset Amount for such exercise.

•     SAR Settlement Shares means, for each exercise of all or a portion of the
SAR, the number of Shares equal to the Net SAR Value divided by the Fair Market
Value of a Share on the Exercise Date (rounded down to the nearest number of
whole Shares).

•     SAR Spread means the excess of the Fair Market Value of a Share on the
Exercise Date of the SAR over the Base Price.

•     Tax Offset Amount means, for each exercise of all or a portion of the SAR,
the aggregate amount of federal, state, and local withholding taxes and
Participant's portion of all applicable payroll taxes attributable to the SAR
Spread upon exercise of the SAR to be withheld and paid to the appropriate
taxing authorities by Employer.

•     Voting Securities means Corporation’s issued and outstanding securities
ordinarily having the right to vote at elections of directors.

•     Capitalized terms not otherwise defined in this Agreement have the
meanings given them in the Plan.

 

-6-